Exhibit 10.25

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

SPINEMEDICA CORP.,

SPINEMEDICA, LLC

 

 

and

 

 

MIMEDX, INC.

 

 

 

 

 

Effective as of the 23rd day of July 2007

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I.

   DEFINITIONS    1

ARTICLE II.

   THE MERGER    6

Section 2.1

   Conversion of SpineMedica Stock    6

Section 2.2

   Treatment of Acquisition Company Ownership    7

Section 2.3

   Fractional Shares    7

Section 2.4

   SpineMedica Stock Options    7

Section 2.5

   SpineMedica Warrants    7

Section 2.6

   Effects of the Merger    7

Section 2.7

   Tax-Free Reorganization    8

Section 2.8

   Restricted Shares    8

Section 2.9

   Delivery of SpineMedica Certificates and Payment of Merger Consideration.   
8

Section 2.10

   No Further Transfers    9

Section 2.11

   Cancellation of Promissory Note, Stock Pledge Agreement, and Warrant    9

ARTICLE III.

   CLOSING    10

Section 3.1

   Time and Place of Closing    10

Section 3.2

   Conditions Precedent to Acquisition Company’s Obligation to Close    10

Section 3.3

   Conditions Precedent to SpineMedica’s Obligation to Close    11

ARTICLE IV.

   REPRESENTATIONS AND WARRANTIES    13

Section 4.1

   Representations and Warranties of SpineMedica    13

Section 4.2

   Representations and Warranties of Acquisition Company and MiMedx    20

ARTICLE V.

   TERMINATION    22

Section 5.1

   Termination of Agreement    22

Section 5.2

   Effect of Termination    23

ARTICLE VI.

   MISCELLANEOUS PROVISIONS    23

Section 6.1

   Nonsurvival of Representations, Warranties, Covenants and Agreements    23

Section 6.2

   Governing Law    23

 

i



--------------------------------------------------------------------------------

Section 6.3

   Notices    23

Section 6.4

   No Waiver of Remedies, etc    24

Section 6.5

   Counterparts    25

Section 6.6

   Section and Other Headings    25

Section 6.7

   Entire Agreement; Incorporation by Reference    25

Section 6.8

   Binding Effect    25

Section 6.9

   Amendment or Modification    25

Section 6.10

   Waiver    25

Section 6.11

   Severability    26

Section 6.12

   Third Parties    26

Section 6.13

   Expenses    26

Section 6.14

   Assignment    26

 

ii



--------------------------------------------------------------------------------

Exhibits to

Agreement and Plan of Merger

 

Exhibit A

  

Certificate of Merger

Exhibit B

  

Form of Amended and Restated Articles of Incorporation

Exhibit C

  

Form of Warrant

Exhibit D

  

MiMedx, Inc. Amended and Restated Common Stock Shareholders’ Agreement

Exhibit E

  

MiMedx, Inc. Amended and Restated Preferred Stock Shareholders’ Agreement

Exhibit F

  

MiMedx, Inc. Amended and Restated Registration Rights Agreement

Exhibit G

  

Counterpart Signature Page to the MiMedx, Inc. Amended and Restated Common Stock
Shareholders’ Agreement

Exhibit H.

  

Counterpart Signature Page to the MiMedx, Inc. Amended and Restated Preferred
Stock Shareholders Agreement and the MiMedx, Inc. Amended and Restated
Registration Rights Agreement

 

iii



--------------------------------------------------------------------------------

Schedules to

Agreement and Plan of Merger

 

Schedule 2.1

  

SpineMedica Shareholders

Schedule 3.2

  

Consents

Schedule 4.1(a)

  

Jurisdictions in which Qualification is Required for SpineMedica

Schedule 4.1(c)

  

Capitalization of SpineMedica

Schedule 4.1(f)

  

Financial Statements; Liabilities and Obligations of SpineMedica

Schedule 4.1(g)

  

Taxes

Schedule 4.1(h)

  

Encumbrances

Schedule 4.1(i)

  

No Conflicts

Schedule 4.1(j)

  

Changes in Circumstances

Schedule 4.1(m)

  

Real Property Leases

Schedule 4.1(o)

  

Intellectual Property

Schedule 4.1(p)

  

Contracts

Schedule 4.1(t)

  

Employment Matters

Schedule 4.1(w)

  

Transactions with Related Parties

Schedule 4.1(x)

  

Indebtedness

Schedule 4.2(b)

  

Capitalization of MiMedx

Schedule 4.2(d)

  

No Conflicts

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into on or
effective as of the 23rd day of July 2007 by and among SPINEMEDICA CORP., a
Florida corporation with its principal offices at 112 Krog Street, Suite 5,
Atlanta, Georgia 30307 (“SpineMedica”); SPINEMEDICA, LLC, a Florida limited
liability company with its principal offices at 1234 Airport Road, Suite 105,
Destin, Florida 32541 (“Acquisition Company”); and MIMEDX, INC., a Florida
corporation with its principal offices at 1234 Airport Road, Suite 105, Destin,
Florida 32541 (“MiMedx;” together with SpineMedica and Acquisition Company, the
“Parties”).

WITNESSETH:

WHEREAS, the Parties intend that, subject to the terms and conditions set forth
herein, SpineMedica will merge with and into Acquisition Company in a forward
merger (the “Merger”), with Acquisition Company as the Surviving Entity of the
Merger, all pursuant to the terms and conditions of this Agreement, the
Certificate of Merger substantially in the form of Exhibit A attached hereto
(the “Certificate of Merger”), and the applicable provisions of the laws of
Florida.

WHEREAS, upon the effectiveness of the Merger, all the outstanding capital stock
of the SpineMedica will be converted into capital stock and securities of
MiMedx, in the manner and on the basis determined herein and as provided in the
Certificate of Merger.

WHEREAS, the Merger is intended to be treated as a tax-free reorganization
pursuant to the provisions of Section 368(a)(1)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the foregoing premises and the following
mutual covenants and promises herein contained, the Parties, each intending
legally to be bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

As used herein, the following terms shall have the following meanings unless the
context otherwise requires:

“Acquisition Company” has the meaning set forth in the introductory paragraph to
this Agreement.

“Acquisition Company LLC Interests” has the meaning set forth in Section 2.2
hereof.

“Affiliate” means any Person which is controlled by, in control of, or under
common control with any other Person.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.



--------------------------------------------------------------------------------

“Assets” means the tangible and intangible property owned or used by SpineMedica
as of the Closing Date in connection with the Business including, without
limitation, the following:

(i) all work-in-process of SpineMedica;

(ii) all of SpineMedica’s rights with respect to prepaid expenses relating to
the Business;

(iii) SpineMedica’s rights under all executory or continuing agreements and
other contracts or commitments entered into in the Ordinary Course of Business
and to which SpineMedica is a party or in respect of which SpineMedica is
entitled to any consideration, compensation or benefit;

(iv) the furniture, fixtures, equipment, leasehold improvements, inventories of
materials and supplies, telecom, technology and computer equipment and hardware,
telephone and telephone switching equipment, owned software and software
documentation developed or acquired by SpineMedica, and other personal property
and tangible assets;

(v) with respect to the Business, all records of any kind and type in the
possession of SpineMedica, including, but not limited to, copies of
SpineMedica’s tax returns, books of account, financial statements, general
ledgers, and accounting software, stock records, corporate charter and seals,
minute books, and other similar corporate materials and documents;

(vi) all intangible property rights of SpineMedica related to the Business and
all goodwill related thereto;

(vii) all trade names, trademarks, service names, service marks, copyrights,
patents, know-how and other intellectual property owned by SpineMedica or used
in connection with the Business (including any and all applications,
registrations, extensions and renewals relating thereto) and all rights
associated therewith; and

(viii) such rights as SpineMedica has to use its present telephone numbers
related to the Business from and after the Closing Date.

“Assumed Option” has the meaning set forth in Section 2.4 hereof.

“Assumed Warrant” has the meaning set forth in Section 2.5 hereof.

“Business” means the medical technology business presently conducted by
SpineMedica, and as the same is hereafter conducted following the Merger or any
successor thereto.

“Certificate of Merger” has the meaning set forth in the recitals hereto.

“Closing” means the consummation of the transactions provided for in this
Agreement.

“Closing Date” has the meaning set forth in Section 3.1 hereof.

“Code” has the meaning set forth in the recitals hereto.

“Common Counterpart Signature Page” has the meaning set forth in Section 2.9(a)
hereof.

 

2



--------------------------------------------------------------------------------

“Dissenting Shareholder” has the meaning set forth in Section 2.9(b) hereof.

“Effective Date” has the meaning set forth in the introductory paragraph of
Article II hereof.

“Effective Time” has the meaning set forth in the introductory paragraph of
Article II hereof.

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement which is an Employee Pension Benefit Plan,
(b) qualified defined contribution retirement plan or arrangement which is an
Employee Pension Benefit Plan, (c) qualified defined benefit retirement plan or
arrangement which is an Employee Pension Benefit Plan, or (d) Employee Welfare
Benefit Plan or material fringe benefit plan or program.

“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.

“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.

“Encumbrance” shall mean any mortgage, lien, security interest, pledge,
encumbrance, restriction on use, voting or transferability, defect of title,
charge or claim of any nature whatsoever on any property or property interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“FBCA” means the Florida Business Corporation Act.

“Financial Statements” means the audited financial statements of SpineMedica for
the twelve-month period ending March 31, 2007.

“GAAP” means generally accepted accounting principles, in the United States,
consistently applied.

“Governmental Entity” means any federal, territorial, state, or local
governmental authority, quasi-governmental authority, instrumentality, court,
government or self-regulatory organization, commission, tribunal or organization
or any regulatory, administrative commission or other agency, or any political
or other subdivision, department or branch of any of the foregoing.

“Indebtedness” means (a) any obligation for borrowed money or the deferred
purchase price of property (including under leases required to be capitalized
under GAAP), (b) any liability secured by any Encumbrance upon any property or
Assets of SpineMedica, or (c) any liability of others of the type described in
the preceding clause (a) or (b) in respect of which there has been incurred,
assumed or acquired a liability by means of a guaranty.

“Knowledge” means that, with respect to any particular fact or matter, a Person
(or such Person’s Representative) is actually aware of such fact or other
matter.

“Lease” and “Leases” have the meanings set forth in Section 4.1(m) hereto.

 

3



--------------------------------------------------------------------------------

“Liability” means any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due).

“Material Adverse Effect” means an effect that is materially adverse to the
Business (including the continued conduct of the operation thereof in the manner
currently conducted), the Assets or the financial condition or results of
operation of any Person, taken as a whole; provided that none of the following
will be deemed in itself, either alone or in combination, to constitute, and
none of the following will be taken into account in determining whether there
has been or will be, a Material Adverse Effect: any adverse effect attributable
to (i) any change in accounting principles or requirements, or any change in
laws or interpretation thereof; (ii conditions affecting the industry in which
the Person participates, the U.S. economy as a whole or the capital markets in
general or the markets in which the Person operates; or (iii the commencement,
continuation or escalation of a war, material armed hostilities or other
material international or national calamity or acts of terrorism directly or
indirectly involving the United States of America so long as in the case of
clauses (i), (ii) and (iii), such effects do not adversely affect the Person in
a disproportionate manner relative to their similarly situated participants in
the industries in which they operate.

“Merger” has the meaning set forth in the recitals hereto.

“Merger Consideration” has the meaning set forth in Section 2.1(b) hereof.

“MiMedx” has the meaning set forth in the introductory paragraph to this
Agreement.

“MiMedx Common Shareholders’ Agreement” means the Amended and Restated Common
Stock Shareholders’ Agreement of MiMedx attached hereto as Exhibit D.

“MiMedx Common Stock” means the common stock of MiMedx, with a par value of
$0.0001 per share.

“MiMedx Preferred Shareholders’ Agreement” means the Amended and Restated
Preferred Shareholders’ Agreement of MiMedx attached hereto as Exhibit E.

“MiMedx Registration Rights Agreement” means the Amended and Restated
Registration Rights Agreement of MiMedx attached hereto as Exhibit F.

“MiMedx Series B Convertible Preferred Stock” means the Series B Convertible
Preferred Stock of MiMedx, with a par value of $0.0001 per share, having the
rights, powers, preferences, privileges and restrictions set forth in the
Restated Articles of Incorporation.

“MiMedx Share” and “MiMedx Shares” means all shares of MiMedx Common Stock or
MiMedx Series B Convertible Preferred Stock.

“Note” has the meaning set forth in Section 2.11 hereof.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

4



--------------------------------------------------------------------------------

“Parties” has the meaning set forth in the introductory paragraph to this
Agreement.

“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.

“Preferred Counterpart Signature Page” has the meaning set forth in
Section 2.9(a) hereof.

“Property” means the real property located at (i) 112 Krog Street, Suite 5,
Atlanta, Georgia 30307 and (ii) 811 Livingston Court, Suite B, Marietta, Georgia
30067.

“Representatives” means, as to any Person, its accountants, attorneys,
consultants, officers, directors, employees, agents and other advisers and
representatives retained by such Person.

“Restated Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of MiMedx to be filed on the Closing Date, in the form attached
hereto as Exhibit B.

“SpineMedica” has the meaning set forth in the introductory paragraph to this
Agreement.

“SpineMedica Certificate” has the meaning set forth in Section 2.9(a) hereof.

“SpineMedica Common Stock” means the common stock of SpineMedica, with a par
value of $0.00 1 per share.

“SpineMedica Preferred Stock” means the preferred stock of SpineMedica, with a
par value of $0.00 1 per share.

“SpineMedica Series A Convertible Preferred Stock” means the Series A
Convertible Preferred Stock of SpineMedica, with a par value of $0.00 1 per
share.

“SpineMedica Share” and “SpineMedica Shares” means all shares of SpineMedica
Common Stock or SpineMedica Series A Convertible Preferred Stock.

“SpineMedica Shareholders” means all of the holders of SpineMedica Common Stock
and SpineMedica Series A Convertible Preferred Stock immediately prior to the
Effective Time as set forth in Schedule 2.1 attached hereto.

“SpineMedica Stock Option” has the meaning set forth in Section 2.4 hereof.
“SpineMedica Warrant” has the meaning set forth in Section 2.5 hereof.

“Surviving Entity” has the meaning set forth in Section 2.6 hereof.

“Tax” means any federal, state, local or foreign income, gross receipts, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, stamp, excise, occupation, sales,
use, transfer, value added, alternative minimum,

 

5



--------------------------------------------------------------------------------

estimated or other tax, including any interest, penalty or addition thereto,
whether disputed or not.

“Warrants” has the meaning set forth in Section 2.1(b) hereof.

ARTICLE II.

THE MERGER

Subject to the terms and conditions of this Agreement, the Certificate of Merger
will be filed with the Secretary of State of the State of Florida on the Closing
Date. The date and time that the Certificate of Merger are filed with the
Florida Secretary of State and the Merger thereby becomes effective will be
referred to in this Agreement as the “Effective Date” and the “Effective Time,”
respectively. Subject to the terms and conditions of this Agreement and the
Certificate of Merger, SpineMedica will be merged with and into Acquisition
Company in a statutory merger pursuant to the Certificate of Merger and in
accordance with applicable provisions of Florida law as follows:

Section 2.1 Conversion of SpineMedica Stock. As of the Effective Time, by virtue
of the Merger and without any action on the part of any shareholder of
Acquisition Company or SpineMedica:

(a) Each share of SpineMedica Common Stock that is issued and outstanding
immediately prior to the Effective Time shall, by virtue of the Merger and at
the Effective Time, be converted into the right to receive one validly issued,
fully paid, and non-assessable share of MiMedx Common Stock.

(b) Each share of SpineMedica Series A Convertible Preferred Stock that is
issued and outstanding immediately prior to the Effective Time shall, by virtue
of the Merger and at the Effective Time, be converted into the right to receive:
(i) one validly issued, fully paid, and non-assessable share of MiMedx Series B
Convertible Preferred Stock and (ii) a warrant for the right to purchase one
share of MiMedx Common Stock, with an exercise price of $0.01 per share. The
warrants issuable pursuant to clause (ii) (the “Warrants”) shall be in the form
attached hereto as Exhibit C.

The MiMedx Common Stock issuable pursuant to Subsection (a) and MiMedx Series B
Convertible Preferred Stock and Warrants issuable pursuant to Subsection (b),
are referred to in this Agreement as the “Merger Consideration.” Attached hereto
as Schedule 2.1 is a list of the name, last known mailing address, Social
Security Number or, if applicable, Employer Identification Number and number of
SpineMedica Shares held by each SpineMedica Shareholder as of the date hereof.
In the event that SpineMedica is unable to provide the Social Security Number or
Employer Identification Number of any SpineMedica Shareholder, it shall send a
Form W-9 to such Person at their last known address with instructions to
complete and return such form to SpineMedica.

(c) All shares of SpineMedica Common Stock that immediately prior to the
Effective Time are held in the treasury of SpineMedica or owned by SpineMedica
shall be

 

6



--------------------------------------------------------------------------------

canceled and retired and no capital stock of MiMedx, cash, or other
consideration shall be paid or delivered in exchange therefor.

Section 2.2 Treatment of Acquisition Company Ownership. Each limited liability
company interest of Acquisition Company (“Acquisition Company LLC Interest”)
that is issued and outstanding immediately prior to the Effective Time, will
remain issued and outstanding, which shall be the only capital of Acquisition
Company issued and outstanding immediately after the Effective Time.

Section 2.3 Fractional Shares. De minimis adjustments may be made to the
relative amounts of MiMedx Shares to avoid fractional shares of MiMedx capital
stock being issued.

Section 2.4 SpineMedica Stock Options. At the Effective Time, each stock option
to purchase shares of SpineMedica Common Stock (each a “SpineMedica Stock
Option”) that is outstanding immediately prior to the Effective Time, whether or
not then vested or exercisable (each, an “Assumed Option”), shall be assumed by
MiMedx. Each Assumed Option shall be converted into an option to acquire that
number of shares of MiMedx Common Stock equal to the number of shares of
SpineMedica Common Stock subject to such SpineMedica Stock Option. Each Assumed
Option shall have a exercise price per share equal to the per share exercise
price of the SpineMedica Common Stock subject to such Assumed Option. Each
Assumed Option shall otherwise be subject to the same terms and conditions
(including as to vesting and exercisability) as were applicable under the
respective SpineMedica Stock Option immediately prior to the Effective Time. It
is the intention of the Parties that each Assumed Option that qualified as a
United States-based incentive stock option (as defined in Section 422 of the
Code) shall continue to so qualify, to the maximum extent permissible, following
the Effective Time. MiMedx shall take all corporate action necessary to reserve
for issuance a sufficient number of shares of MiMedx Common Stock for issuance
upon exercise of all Assumed Options assumed in accordance with this
Section 2.4.

Section 2.5 SpineMedica Warrants. Except for the warrant issued to MiMedx that
will be terminated immediately after the Effective Time as set forth in
Section 2.11, at the Effective Time, each warrant to purchase, acquire or
otherwise receive SpineMedica Shares, excluding SpineMedica Stock Options (each
a “SpineMedica Warrant”), that is outstanding immediately prior to the Effective
Time, whether or not then vested or exercisable (each, an “Assumed Warrant”),
shall be assumed by MiMedx. Each Assumed Warrant shall be converted into a
warrant to acquire that number of MiMedx Shares equal to the number of
SpineMedica Shares subject to such SpineMedica Warrant. Each Assumed Warrant
shall have a exercise price per share equal to the per share exercise price of
the SpineMedica Shares subject to such Assumed Warrant. Each Assumed Warrant
shall otherwise be subject to the same terms and conditions (including as to
vesting and exercisability) as were applicable under the respective SpineMedica
Warrant immediately prior to the Effective Time. MiMedx shall take all corporate
action necessary to reserve for issuance a sufficient number of MiMedx Shares
for issuance upon exercise of all Assumed Warrants assumed in accordance with
this Section 2.5.

Section 2.6 Effects of the Merger. At the Effective Time: (a) the separate
existence of SpineMedica will cease, SpineMedica will be merged with and into
Acquisition Company, and Acquisition Company will be the surviving entity
pursuant to the terms of the Certificate of

 

7



--------------------------------------------------------------------------------

Merger (the “Surviving Entity”); (b) the Articles of Organization and Operating
Agreement of Acquisition Company will be the Articles of Organization and
Operating Agreement of the Surviving Entity; (c) each Acquisition Company LLC
Interest outstanding immediately prior to the Effective Time will remain
outstanding as provided in Section 2.2 above; (d) a Board of Managers consisting
of three managers, which initially shall be R. Lewis Bennett, Steve Gorlin and
Thomas D’Alonzo will be appointed immediately after the Effective Time to manage
the Surviving Entity, and the officers of SpineMedica in effect at the Effective
Time will be the officers of Surviving Entity; (e) each SpineMedica Share
outstanding immediately prior to the Effective Time will be converted as
provided in Section 2.1; and (f) the Merger will, at and after the Effective
Time, have all of the effects provided by applicable law.

Section 2.7 Tax-Free Reorganization. The Parties intend to adopt this Agreement
as a tax-free plan of reorganization and to consummate the Merger in accordance
with the provisions of Section 368(a)(1)(A) of the Code. The Parties believe
that the value of the non-cash consideration to be received by the SpineMedica
Shareholders in the Merger is equal to the value of the SpineMedica Shares to be
surrendered in exchange therefor. The MiMedx Shares and Warrants issued in
connection with the Merger will be issued solely in exchange for SpineMedica
Shares, and no other transaction other than the Merger represents, provides for
or is intended to be an adjustment to, the consideration paid for the
SpineMedica Shares. MiMedx represents now, and as of the Closing, that (i) it
presently intends to continue SpineMedica’s historic business or use a
significant portion of the SpineMedica’s business assets in a business and
(ii) it has not and does not intend to take any action resulting in the
treatment of Acquisition Company as other than a disregarded entity for federal
income tax purposes. SpineMedica acknowledges that it has received its own
independent tax advice and counsel with respect to the Merger and the
transactions contemplated herein and is not relying on representations made by
MiMedx or its counsel, accountants or advisors with respect thereto.

Section 2.8 Restricted Shares. The MiMedx Shares to be issued to the SpineMedica
Shareholders in connection with the Merger, including the shares of MiMedx
Common Stock issuable upon exercise of the Warrants, have not been registered
with the Securities and Exchange Commission, and therefore may not be sold by
the SpineMedica Shareholders except pursuant to an exemption from registration.
SpineMedica understands that all certificates for MiMedx Shares issued to the
SpineMedica Shareholders may bear one or more legends as MiMedx deems necessary
to comply with applicable state and federal securities laws and any legend
required by the MiMedx Common Shareholders’ Agreement, the MiMedx Preferred
Shareholders’ Agreement or any other agreement of MiMedx to which a SpineMedica
Shareholder will be a party.

Section 2.9 Delivery of SpineMedica Certificates and Payment of Merger
Consideration.

(a) Subject to the provisions of this Section 2.9, on the Effective Date, each
holder of a certificate which formerly represented SpineMedica Shares
outstanding immediately prior to the Effective Time (each, a “SpineMedica
Certificate”) shall be entitled, upon surrender thereof to MiMedx, to receive
the Merger Consideration on the terms set forth in this Agreement. At the
Closing or any time thereafter, each of the SpineMedica Shareholders shall
surrender to MiMedx the SpineMedica Certificates representing the SpineMedica
Shares held by such

 

8



--------------------------------------------------------------------------------

SpineMedica Shareholder, which SpineMedica Certificates shall be in good
delivery form, duly endorsed or accompanied by appropriate stock transfer powers
duly executed. In addition thereto, each SpineMedica Shareholder holding shares
of SpineMedica Common Stock shall e execute and deliver to MiMedx a counterpart
signature page in the form attached hereto as Exhibit G to become a party to the
MiMedx Common Shareholders’ Agreement (the “Common Counterpart Signature Page”),
and each SpineMedica Shareholder holding shares of SpineMedica Series A
Convertible Preferred Stock shall execute and deliver to MiMedx a counterpart
signature page in the form attached hereto as Exhibit H to become a party to
each of the MiMedx Preferred Shareholders’ Agreement and the MiMedx Registration
Rights Agreement (the “Preferred Counterpart Signature Page”). At the Closing or
any time thereafter, upon surrender of the applicable SpineMedica Certificates
together with the applicable counterpart signature page, MiMedx shall deliver
the appropriate Merger Consideration. For purposes of this Section 2.9(a), any
outstanding SpineMedica Certificate shall not be deemed surrendered to MiMedx
until such time as such SpineMedica Certificate is delivered along with a
fully-executed counterpart signature page applicable to such SpineMedica
Certificate to Womble Carlyle Sandridge & Rice, PLLC, counsel for MiMedx, at the
address provided in Section 6.3 hereof. Until so surrendered, each outstanding
SpineMedica Certificate shall, upon and after the Effective Date of the Merger,
be deemed for all purposes to represent and evidence only the right to receive
payment therefor as aforesaid.

(b) If any holder of Shares shall have served a written demand upon SpineMedica
to be paid the “fair value” of his or her Shares as provided in Section 607.1323
of the FBCA (any such shareholder being hereinafter called a “Dissenting
Shareholder”) and if a Dissenting Shareholder has met the requirements of the
FBCA and if it is determined that such Dissenting Shareholder has the right to
receive payment of the “fair value” of his or her Shares pursuant to the
provisions of Sections 607.1301-1333 of the FBCA, such Dissenting Shareholder
shall receive such payment from the Surviving Entity (but only after the value
of such Shares has been agreed upon or finally determined pursuant to the
provisions of Section 607.1324 or 607.1330, respectively, of the FBCA). However,
notwithstanding the above or anything in this Merger Agreement to the contrary,
MiMedx reserves the right, in its sole discretion, not to consummate the Merger
if there is one or more Dissenting Shareholder(s).

Section 2.10 No Further Transfers. Upon and after the Effective Date, no
transfer of the SpineMedica Shares outstanding prior to the Effective Date shall
be made on the stock transfer books of SpineMedica.

Section 2.11 Cancellation of Promissory Note, Stock Pledge Agreement, and
Warrant. The Nonrecourse Secured Promissory Note, dated March 12, 2007, in the
principal amount of $2,000,000, issued to MiMedx by SpineMedica (the “Note”),
shall be canceled immediately after the Effective Time and shall no longer a
binding obligation of Acquisition Company (as successor to SpineMedica). In
connection with the cancellation of the Note, the Stock Pledge Agreement by and
between SpineMedica and MiMedx to provide security for payment of the Note, and
the warrant for 270,000 shares of SpineMedica Common Stock issued to MiMedx,
both dated March 12, 2007, shall be terminated and all rights and obligations of
the Parties thereunder shall be terminated.

 

9



--------------------------------------------------------------------------------

ARTICLE III.

CLOSING

Section 3.1 Time and Place of Closing. The Closing shall take place at the
offices of Womble Carlyle Sandridge & Rice, PLLC, 1201 West Peachtree Street,
Suite 3500, Atlanta, Georgia 30309, on July 23, 2007 or at such other date or
place as the Parties shall agree (the “Closing Date”). However, the Parties
express their current intent that the Closing be held by the prior delivery of
documents to counsel, to be held in escrow and released in a manner satisfactory
to counsel for the Parties hereto, without the need for officers or other
Representatives of such Parties to meet for the Closing to occur.

Section 3.2 Conditions Precedent to Acquisition Company’s Obligation to Close.
The obligation of Acquisition Company to consummate the transactions
contemplated by this Agreement and to perform its other obligations under this
Agreement shall be subject to the satisfaction of the following conditions
precedent (or waiver thereof by Acquisition Company) on or prior to the Closing
Date:

(a) Representations and Warranties. On the Closing Date, the representations and
warranties of SpineMedica contained in Section 4.1 of this Agreement shall be
true and correct in all material respects at and as of the Closing Date (except
to the extent that such representations and warranties are qualified by
materiality, in which case they shall be true and correct), with the same effect
as though such representations and warranties were made at and as of the Closing
Date (except for such representations and warranties that by their terms speak
of some other date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date).

(b) Compliance with Obligations. SpineMedica shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by SpineMedica on or prior to the
Closing Date.

(c) Officer’s Certificate. SpineMedica will have delivered to MiMedx and
Acquisition Company a certificate, dated as of the Closing Date and signed by
its President and/or Chief Executive Officer, as to the fulfillment of the
conditions set forth in subsections (a), (b), (e) and (f).

(d) Shareholder Approval. This Agreement and the transactions contemplated
hereunder shall have been approved in the manner required by the FBCA and by
SpineMedica’s Articles of Incorporation and Bylaws.

(e) No Material Adverse Effect. Since the date of this Agreement, there shall
have been no Material Adverse Effect with respect to SpineMedica.

(f) Consents. SpineMedica shall have obtained, on or prior to the Closing Date,
the consents set forth on Schedule 3.2.

(g) No Injunctions, etc. The Closing shall not have been enjoined or prohibited
by any judicial or regulatory proceeding, nor shall any action, proceeding,
suit, litigation or investigation be pending or threatened before any court,
arbitration, tribunal,

 

10



--------------------------------------------------------------------------------

governmental or regulatory agency or legislative body that (i) seeks to enjoin
or prohibit, or to obtain substantial damages in connection with the Closing or
(ii) purports to affect the legality, validity or enforceability of this
Agreement and the other documents, instruments and agreements to be entered into
by SpineMedica pursuant hereto.

(h) Receipt of Documents, etc. SpineMedica shall have delivered to MiMedx the
following, in form and substance satisfactory to MiMedx:

(i) all corporate minute books, stock certificate books and other corporate
records of SpineMedica;

(ii) certificates of the Secretary of the State of the State of Florida and the
State of Georgia, dated as of a date within forty-five (45) days prior to the
Closing Date, certifying that SpineMedica is in good standing under the laws of
the State of Florida and the State of Georgia, respectively;

(iii) the Financial Statements with a certificate of SpineMedica stating that
such financial statements are materially correct to the best of SpineMedica’ s
Knowledge;

(iv) a certificate of the Secretary of SpineMedica dated the Effective Date, in
form and substance reasonably satisfactory to MiMedx, as to (i) no amendments to
the Articles of Incorporation of SpineMedica except as have been provided prior
to the Closing Date; (ii) the resolutions of the Board of Directors of
SpineMedica authorizing the execution and performance of this Agreement and the
transactions contemplated herein; (iii) the affirmative vote of at least a
majority of the SpineMedica Shareholders adopting this Agreement in accordance
with Section 607.1103 of the FBCA; and (iv) the incumbency and signatures of the
officers of SpineMedica executing this Agreement; and

(v) such other instruments, certifications and documents reasonably requested by
counsel for MiMedx in order to effectuate, perfect or otherwise document and
record the transactions contemplated by this Agreement, or for any other
reasonable purpose under the terms of this Agreement.

(i) Dissenting Shareholders. Dissenting Shareholders, if any, have been
previously disclosed to MiMedx and the time for any Person to exercise appraisal
rights has passed.

Section 3.3 Conditions Precedent to SpineMedica’s Obligation to Close. The
obligations of SpineMedica to consummate the transactions contemplated by this
Agreement and to perform its other obligations under this Agreement shall be
subject to the satisfaction of the following conditions precedent (or waiver
thereof by SpineMedica) on or prior to the Closing Date:

(a) Representations and Warranties. On the Closing Date, each of the
representations and warranties of Acquisition Company and MiMedx contained in
Section 4.2 of this Agreement shall be true and correct in all material respects
at and as of the Closing Date (except to the extent that such representations
and warranties are qualified by materiality, in

 

11



--------------------------------------------------------------------------------

which case they shall be true and correct), with the same effect as though such
representations and warranties were made at and as of the Closing Date (except
for such representations and warranties that by their terms speak of some other
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such other date).

(b) Compliance with Obligations. Acquisition Company and MiMedx shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by each of
Acquisition Company and MiMedx on or prior to the Closing Date.

(c) Restated Articles of Incorporation. MiMedx shall have filed the Restated
Articles of Incorporation with the Secretary of State of the State of Florida
which shall be in full force and effect at the Closing Date.

(d) Officer’s Certificate. MiMedx will have delivered to SpineMedica a
certificate, dated as of the Closing Date and signed by its President and/or
Chief Executive Officer, as to the fulfillment of the conditions set forth in
subsections (a), (b), (c) and (f).

(e) Shareholder Approvals. This Agreement and the transactions contemplated
hereunder shall have been approved by the shareholders of Acquisition Company in
the manner required by the FBCA and by Acquisition Company’s Articles of
Organization and Operating Agreement.

(f) No Material Adverse Effect. Since the date of this Agreement, there shall
have been no Material Adverse Effect with respect to MiMedx.

(g) No Injunctions, etc. The Closing shall not have been enjoined or prohibited
by any judicial or regulatory proceeding, nor shall any action, proceeding,
suit, litigation or investigation be pending or threatened before any court,
arbitration, tribunal, governmental or regulatory agency or legislative body
that (i) seeks to enjoin or prohibit, or to obtain substantial damages in
connection with, the Closing, or (ii) purports to affect the legality, validity
or enforceability of this Agreement and the other documents, instruments and
agreements to be entered into by Acquisition Company and MiMedx pursuant hereto.

(h) Receipt of Documents, etc. SpineMedica shall have received the following, as
applicable, in form and substance satisfactory to SpineMedica:

(i) a certificate of the Secretary of each of Acquisition Company, and MiMedx
dated the Effective Date, in form and substance reasonably satisfactory to
SpineMedica, as to (i) the resolutions of the Board of Directors of MiMedx and
the Board of Managers of Acquisition Company authorizing the execution and
performance of this Agreement and the transactions contemplated herein; and
(ii) the incumbency and signatures of the officers of Acquisition Company and
MiMedx executing this Agreement;

(ii) a certificate of the Secretary of State of the State of Florida, as of a
date within forty-five (45) days prior to the Closing Date, certifying that each
of

 

12



--------------------------------------------------------------------------------

Acquisition Company and MiMedx is in good standing under the laws the State of
Florida; and

(iii) such other instruments, certifications and documents reasonably requested
by counsel for SpineMedica in order to effectuate, perfect or otherwise document
and record the transactions contemplated by this Agreement, or for any other
reasonable purpose under the terms of this Agreement.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of SpineMedica. SpineMedica hereby
represents and warrants to Acquisition Company and MiMedx that each of the
following statements is true, accurate and complete in all material respects as
of the date hereof and as of the Closing Date, except as set forth in the
schedules accompanying this Agreement:

(a) Organization and Standing of SpineMedica. SpineMedica is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida, has the full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
required to carry on the Business in the places and as it is now being conducted
and to own, lease and sublease the Property and Assets with respect to the
Business which it now owns, leases or subleases and is qualified to do business
as a foreign corporation in each of the jurisdictions listed in Schedule 4.1(a)
attached hereto, which constitute all of the jurisdictions in which such
qualification is required with respect to the operation by SpineMedica of the
Business.

(b) Articles of Incorporation and Bylaws of SpineMedica. SpineMedica has
heretofore furnished to Acquisition Company and MiMedx complete and correct
copies of the Articles of Incorporation and Bylaws of SpineMedica and all
amendment thereto. All material actions taken by SpineMedica since its
organization and incorporation have been duly authorized and/or subsequently
ratified by the shareholders or the Board of Directors of SpineMedica, as
necessary. Execution and delivery of this Agreement by SpineMedica does not
violate any provision of the Articles of Incorporation or Bylaws of SpineMedica.

(c) Capitalization of SpineMedica. As of the date hereof, the entire authorized
capital stock of SpineMedica consists of (i) 20,000,000 shares of SpineMedica
Common Stock, of which 4,711,117 are issued and outstanding, including 1,800,000
shares which are in certificated form and issued to SpineMedica and pledged to
MiMedx pursuant to that certain Stock Pledge Agreement dated as of March 12,
2007, and (ii) 10,000,000 shares of SpineMedica Preferred Stock, of which
5,925,000 shares have been designated Series A Convertible Preferred Stock and
5,922,398 of which are issued and outstanding. The outstanding shares have been
duly authorized, are validly issued, fully paid, and nonassessable and are held
of record by the SpineMedica Shareholders and, except for the Stockholders’
Agreement, dated as of June 30, 2005, and as amended as of October 20, 2005, by
and among SpineMedica and the Shareholders (as defined therein), are free and
clear of any liens, charges or other Encumbrances. Schedule 4.1(c) sets forth a
true, correct and complete statement of the capitalization of SpineMedica
(including a list of all holders of options and warrants). Except as set forth
in

 

13



--------------------------------------------------------------------------------

Schedule 4.1(c) hereof, there are no outstanding or authorized options,
warrants, rights, contracts, calls, puts, rights to subscribe, conversion rights
or other agreements or commitments to which SpineMedica is a party or which are
binding upon SpineMedica providing for the issuance, transfer, disposition or
acquisition of any of SpineMedica’s capital stock. Schedule 4.1(c) hereof sets
forth the name, address and Social Security Number or Federal Taxpayer
Identification Number of each optionee of shares of SpineMedica Common Stock,
the number of options held by each such Person, the exercise price thereof and
the aggregate amount due to SpineMedica upon exercise. There are no outstanding
or authorized equity appreciation, phantom stock or similar rights with respect
to SpineMedica. There are no voting trusts, proxies or any other agreements or
understandings with respect to the voting of the capital stock of SpineMedica,
which would not otherwise be terminated at or before the Closing. Upon
consummation of the Closing, SpineMedica will not have any securities
convertible into or exchangeable for any shares of its capital stock which have
been created prior to the Closing, nor will it have outstanding any rights,
options, agreements or arrangements to subscribe for or to purchase its capital
stock or any securities convertible into or exchangeable for its capital stock,
which has been created prior to the Closing.

(d) Authority. SpineMedica has the full power and authority to execute and
deliver this Agreement and the other documents, instruments and agreements to be
entered into by SpineMedica pursuant hereto, to perform hereunder and
thereunder, and to consummate the transactions identified in this Agreement
without the necessity of any act or consent of any other Person or entity
whomsoever. This Agreement and each and every agreement, document and instrument
to be executed, delivered and performed by SpineMedica in connection herewith,
constitute or will, when executed and delivered, constitute the legal, valid and
binding obligation of SpineMedica, enforceable against SpineMedica in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally,
and except as enforcement of remedies may be limited by general equitable
principles.

(e) Subsidiaries. SpineMedica has no subsidiaries.

(f) Financial Statements; Liabilities and Obligations of SpineMedica. Schedule
4.1(f) contains true and correct copies of all of SpineMedica’s Financial
Statements. Except as set forth in Schedule 4.1(f) or any supplement thereto
related to the SpineMedica Financial Statements and delivered therewith, all of
the Financial Statements (A) were or shall be prepared in accordance with GAAP,
and (B) fairly present in all material respects the financial position of
SpineMedica as of the respective dates thereof and the results of SpineMedica’s
operations and cash flows for the periods. Except as disclosed in the Financial
Statements or set forth in Schedule 4.1(f), SpineMedica has not incurred any
Liabilities required under GAAP to be set forth on a balance sheet (absolute,
accrued, contingent or otherwise) which are, individually or in the aggregate,
material to the business, results of operations or financial condition of
SpineMedica taken as a whole, except for Liabilities incurred in the Ordinary
Course of Business since the last period included in the Financial Statements.

(g) Taxes. Except as set forth in Schedule 4.1(g), SpineMedica has duly filed or
caused to be filed or has received an extension to file all Tax reports and Tax
returns that it was required to file. All such reports and returns were correct
and complete in all material

 

14



--------------------------------------------------------------------------------

respects. Except as set forth in Schedule 4.1(g), SpineMedica is not currently
the beneficiary of any extension of time within which to file any Tax return. No
claim has ever been made by an authority in a jurisdiction where SpineMedica
does not file Tax returns that it is or may be subject to taxation by that
jurisdiction. Except as set forth in Schedule 4.1(g), all Taxes owed by
SpineMedica as set forth on any filed return or for any period for which
SpineMedica has received an extension have been fully paid or fully reserved
against in the Financial Statements. SpineMedica has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, creditor, independent contractor or other third party. There is
no action, suit, proceeding, investigation, audit, dispute or claim concerning
any tax liability of SpineMedica either (i) claimed or raised by any authority
in writing or (ii) as to which SpineMedica has any Knowledge. There is not now
and there will not be, any liability for federal, state, local or foreign
income, sales, use, employment, excise, property, franchise, ad valorem,
license, employment or other Taxes, assessments, fees, charges or additions to
Tax arising out of, or attributable to, or affecting the Assets or the conduct
of the Business through the Closing Date, for which SpineMedica will have any
Liability for payment or otherwise in excess of the amounts so paid by
SpineMedica which would be reflected as a Liability of SpineMedica in its
Financial Statements if prepared as of the Closing Date in accordance with GAAP.
SpineMedica has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

(h) Tangible and Intangible Property.

(i) Title to Assets. Except as disclosed in Schedule 4.1(h) attached hereto,
SpineMedica has good and valid title to, or a leasehold interest in, all
tangible and intangible personal property necessary for the conduct of the
Business as presently conducted, in each case free and clear of any
Encumbrances. No Assets have been removed or transferred from SpineMedica other
than in the Ordinary Course of Business since January 1, 2007.

(ii) Enforceability of Personal Property Leases. Each of the leases for personal
property included in the Assets is in full force and effect and constitutes a
legal, valid and binding obligation of SpineMedica and each other party thereto,
enforceable in accordance with its terms, and there is not existing under any of
such leases any default of SpineMedica or any event or condition which, with
notice or lapse of time, or both, would constitute a default.

(i) Agreement Related to Other Instruments; Consents. Except as listed in
Schedule 4.1(i) attached hereto, the execution and delivery of this Agreement
and the other documents, instruments and agreements to be entered into pursuant
hereto by SpineMedica does not, and the consummation of the transactions
contemplated hereby and thereby will not, violate or constitute a breach or an
occurrence of default under any provision of: (i) any mortgage, note, loan or
lien of SpineMedica; (ii) any contract, lease, sublease or other agreement of
SpineMedica; or (iii) any consent, order, judgment or decree to which
SpineMedica is a party or by which SpineMedica is bound. No consents of lessors
or other third parties are required so that the consummation of the transactions
contemplated by this Agreement will not constitute a default or accelerate any
liability under any agreement to which SpineMedica is a party or by which it is
bound.

 

15



--------------------------------------------------------------------------------

(j) Absence of Changes. Since January 1, 2007, SpineMedica has operated the
Business in the Ordinary Course of Business, and there has been no Material
Adverse Effect. Except as disclosed in Schedule 4.1(j), since January 1, 2007:

(i) SpineMedica has not sold, leased, transferred or assigned any of the Assets,
tangible or intangible, other than for fair consideration in the Ordinary Course
of Business and SpineMedica has not written up the value of any of the Assets;

(ii) SpineMedica has not entered into any written contract, lease, sublease or
license, or series of related contracts, leases, subleases or licenses other
than in the Ordinary Course of Business;

(iii) no party (including, without limitation, SpineMedica) has accelerated,
terminated, modified or canceled any contract, agreement, lease, sublease or
license (or series of related contracts, agreements, leases, subleases and
licenses) involving more than $10,000 to which SpineMedica is a party or by
which it is bound;

(iv) SpineMedica has not imposed any written mortgage or pledge of, or permitted
or allowed the subjection of any lien, charge, security interest or Encumbrance
of any kind on any of the Assets, tangible or intangible;

(v) SpineMedica has not made any individual capital expenditure of more than
$20,000;

(vi) SpineMedica has not created, incurred, assumed or guaranteed any
Indebtedness;

(vii) SpineMedica has not canceled, amended, delayed or postponed (beyond its
normal practice) the payment of accounts payable and other Liabilities;

(viii) SpineMedica has not canceled, compromised, waived or released any right
or claim (or series of related rights and claims) involving more than $10,000 in
the aggregate;

(ix) SpineMedica has not become a defendant in any legal action or proceeding;

(x) there has been no change in any method of accounting or accounting practice
of SpineMedica;

(xi) SpineMedica has not issued, sold or otherwise disposed of its capital stock
or other equity securities, or granted any options, warrants or other rights to
purchase or obtain (including upon conversion or exercise) any of its capital
stock;

(xii) except as reflected as a liability on the Closing Date Balance Sheet,
SpineMedica has not declared, set aside or paid any dividend or distribution
with respect to its capital stock or redeemed, purchased or otherwise acquired
any of its capital stock;

 

16



--------------------------------------------------------------------------------

(xiii) SpineMedica has not experienced any damage, destruction or loss (whether
or not covered by insurance) which has had or may have a Material Adverse
Effect;

(xiv) SpineMedica has not made any new loan to, or entered into any other
transaction with, any of its directors, officers and employees giving rise to
any claim or right on their part against the Person or on the part of the Person
against them, other than in the Ordinary Course of Business;

(xv) SpineMedica has not adopted any (A) bonus, (B) profit-sharing,
(C) incentive compensation, (D) pension, (E) retirement, (F) medical,
hospitalization, life or other insurance, (G) severance, (H) any other Employee
Benefit Plan, or (I) any other plan, contract or commitment for any of its
directors, officers or employees, or modified or terminated any existing such
plan, contract or commitment or otherwise increased or modified any employee
compensation or other benefits;

(xvi) SpineMedica has not made any charitable or other capital contribution
outside the Ordinary Course of Business;

(xvii) to the Knowledge of SpineMedica, there has not been any other occurrence,
commitment, event, incident, action, failure to act or transaction outside the
Ordinary Course of Business involving SpineMedica; and

(xviii) SpineMedica has not committed to do any of the foregoing.

(k) Litigation. Since the formation of SpineMedica, there has been no suit,
action, proceeding or claim pending or, to the Knowledge of SpineMedica,
threatened against SpineMedica or the SpineMedica Shareholders that would
reasonably be expected to affect materially and adversely the Assets or the
Business, or the transactions contemplated by this Agreement. There are no
outstanding judgments, decrees, orders or injunctions issued against SpineMedica
that in any way adversely affects the Business.

(l) Licenses and Permits; Compliance With Law. SpineMedica possesses all
licenses, certificates, permits and franchises required to be obtained from
federal, foreign, state, county, municipal or other public authorities in the
operation of the Business, and SpineMedica is presently conducting the Business
so as to comply in all material respects with such licenses, certificates,
permits and franchises and all applicable statutes, ordinances, rules,
regulations and orders of Governmental Entities. SpineMedica is not currently in
receipt of written notice from any Governmental Entity alleging the violation of
any applicable federal, foreign, state or local statute, ordinance, rule,
regulation, order or other law, and to the Knowledge of SpineMedica there is no
such violation or grounds therefor which could materially and adversely affect
the Assets or the operation of the Business.

(m) Real Property Leases. SpineMedica has delivered to Acquisition Company
correct and complete copies of all leases (each a “Lease,” collectively the
“Leases”) entered into by SpineMedica pursuant to which any real property is
occupied or used by SpineMedica with respect to the Business. Except as set
forth in Schedule 4.1(m) hereto, with respect to each Lease: (i) the Lease is
legal, valid, binding, enforceable and in full force and

 

17



--------------------------------------------------------------------------------

effect; (ii) the Lease will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms following the Closing;
(iii) there are no disputes, claims, controversies, oral agreements or
forbearance programs in effect as to the Lease; there are no other agreements
that concern the right, title or interest in and to the Lease or grant to any
other Person any right of first refusal, right of first opportunity, option or
similar right or the right to occupy the premises used in the Business; (iv) the
current use of the premises subject to the Lease is in compliance with all
applicable statutes, laws, regulations, codes, by-laws, ordinances and orders of
all Governmental Entities having jurisdiction; and (v) no notice advising of any
defects in the construction, state of repair or state of completion of the Lease
or ordering or directing that any alteration, repair, improvement or other work
be done with respect thereto or relating to non-compliance with any building
permit, building or land use by-law, ordinance, order or regulation, or relating
to any threatened or impending condemnation has been received by SpineMedica
from any Governmental Entity which has not been complied with to the
Governmental Entity’s satisfaction.

(n) Real Property Ownership. SpineMedica does not own any real property.

(o) Intellectual Property. Schedule 4.1(o) attached hereto contains a true,
correct and complete listing of all trademarks, trade names, service marks,
service names, patents and copyrights owned or licensed by or registered in the
name of SpineMedica and used in the Business (including any and all
applications, registrations, extensions and renewals relating thereto) and all
rights associated therewith. Except as described in Schedule 4.1(o), SpineMedica
has not received any written notice and SpineMedica has no Knowledge to the
effect that (A) the Business or any service rendered by SpineMedica relating to
the Business infringes on or against or conflicts with any intellectual property
right or other legally protectable right of another Person, or (B) there is any
question as to the validity or effectiveness of any of the intellectual property
rights of SpineMedica. SpineMedica is not infringing on or against any
intellectual property right or other legally protectable right of any other
Person.

(p) Contracts. Attached as Schedule 4.1(p) is the list of contracts provided by
SpineMedica to Acquisition Company in the course of Acquisition Company’s due
diligence. Except as described in Schedule 4.1(p), SpineMedica is not a party to
any other material agreement, contract or arrangement which is not terminable by
SpineMedica upon more than thirty (30) days’ prior notice. All of the contracts
listed on Schedule 4.1(p) are in full force and effect and are valid and
enforceable in accordance with their terms, except to the extent such
enforceability is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other law affecting or relating to
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SpineMedica is in compliance with all terms and requirements of each such
contract and, to the Knowledge of SpineMedica, each other Person that is party
to any such contract is in material compliance with the terms and requirements
of such contract. No event has occurred or circumstance existing that (with or
without notice or lapse of time) may contravene, conflict with or result in a
violation or breach of, or give SpineMedica or any other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any such contract. There are
no renegotiations, attempts to renegotiate or outstanding rights to negotiate
any amount to be paid or payable to or by SpineMedica under any such contract
other than with respect to non-material amounts in the

 

18



--------------------------------------------------------------------------------

Ordinary Course of Business, and no Person has made a written demand for such
renegotiation. SpineMedica has not released or waived any of its rights under
any such contract.

(q) Labor Matters. Since its formation, SpineMedica has not been the subject of
any union activity or labor dispute, nor has there been any strike of any kind
or similar labor activity called, or threatened to be called, against
SpineMedica; and, to the Knowledge of SpineMedica, SpineMedica has not violated
in any material respects any applicable federal or state law or regulation
relating to labor or labor practices with regard to the Business, including,
without limitation, all laws relating to labor relations, equal employment
opportunities, fair employment practices, prohibited discrimination and similar
employment activities, and SpineMedica is not a party to any collective
bargaining agreement affecting the Business.

(r) Employee Benefit Plans. Except as set forth on Schedule 4.1(j), SpineMedica
does not maintain, and at no time has maintained, contributed to, or had any
obligation for the benefit of any current or former employee of SpineMedica to
contribute to, any Employee Benefit Plan.

(s) Insurance. SpineMedica has provided to MiMedx copies of each insurance
policy (including but not limited to policies providing property, casualty,
liability and workers’ compensation coverage and bond and surety arrangements)
to which SpineMedica has been a party, a named insured or otherwise the
beneficiary of coverage at any time. Such polices are in full force and effect
and all premiums due thereon have been paid. SpineMedica is not in default under
any such policy which would provide grounds for termination by the insurance
company.

(t) Employees; Compensation. Schedule 4.1(t) attached hereto sets forth a true,
correct and complete list of: (i) all written agreements with any employee,
officer, director or consultant of SpineMedica, including without limitation all
non-competition agreements, and (ii) all agreements which provide for severance
benefits to be paid or payable to any employee, officer, director or consultant
of SpineMedica. SpineMedica has not entered into any other agreements with any
director, officer or employee of SpineMedica, including without limitation, any
agreement granting severance benefits or benefits payable upon a change of
control of SpineMedica or of the Business.

(u) Approvals. No filing or registration with, and no consent, approval,
authorization, license, permit, certificate or order of any Governmental Entity
is required by any applicable law or by any applicable judgment, order or decree
or any applicable rule or regulation of any governmental authority, to permit
SpineMedica or to execute, deliver or perform this Agreement or any instrument
or agreement required hereby to be executed by SpineMedica at the Closing.

(v) Guaranties. SpineMedica is not a guarantor or is not otherwise liable for
any Liability or obligation (including indebtedness) of any other Person.

(w) Transactions with Related Parties. Except as set forth in Schedule 4.1(w),
SpineMedica is not a party to any material transaction with any Person which is
a present or former officer or director or shareholder of SpineMedica, or an
Affiliate of such officer, director or shareholder. Except as set forth on
Schedule 4.1(w), there are no material commitments to

 

19



--------------------------------------------------------------------------------

and no material income reflected in the Financial Statements that has or have
been derived from any Person which is an Affiliate of SpineMedica and, following
the Closing, the Surviving Entity shall have no obligation of any kind or
description to any such Affiliate other than as set forth in accordance with
this Agreement. Except as disclosed on Schedule 4.1(w) or reflected in the
Financial Statements, no material expense relating to the operation of the
Business has been borne by any Person which is an Affiliate of SpineMedica.
Except as disclosed on Schedule 4.1(w), to the Knowledge of SpineMedica, there
is no material income reflected on the Financial Statements that is dependent
upon or conditioned on the Business’ affiliation with any Affiliate or to the
Knowledge of SpineMedica, a reason to believe that any income source will not be
available to SpineMedica after Closing due to lack of sufficient affiliation.
Except as disclosed on Schedule 4.1(w), SpineMedica has no reason to believe
that any material expense reflected in the Financial Statements will be affected
by loss of the Business’ affiliation with any Affiliate or to believe that any
expense will increase for SpineMedica after the Closing due to lack of such
affiliation.

(x) Indebtedness. Except as set forth in Schedule 4.1(x) attached hereto, on the
Closing Date SpineMedica shall have no Indebtedness or Liabilities other than
current liabilities included in the Financial Statements.

(y) Disclosure.

(i) No representation or warranty of SpineMedica in this Agreement omits to
state a material fact necessary to make the statements herein, in light of the
circumstances in which they are made, not misleading.

(ii) Except as disclosed in the Financial Statements or as incurred in the
Ordinary Course of Business in accordance with past practice, SpineMedica does
not have liabilities or monetary obligations (actual, accrued, contingent or
otherwise) in excess of the liabilities or monetary obligations reflected or
reserved against in the Financial Statements; and neither SpineMedica nor any of
the Assets is the subject of a judgment, order or decree that might restrict the
completion of the transactions identified in this Agreement.

(z) Schedules. All schedules attached hereto or delivered pursuant to this
Agreement are and shall be true, accurate and complete as of the time attached
or delivered.

(aa) Undisclosed Liabilities. SpineMedica does not have any Liability which
would be required by GAAP to be provided or reserved against on a balance sheet,
except for: (i) Liabilities provided for or reserved against in the Financial
Statements and not discharged subsequent to the dates of the Financial
Statements; (ii) Liabilities which have been incurred by SpineMedica subsequent
to the date of the Financial Statements in the Ordinary Course of Business and
not discharged since the date of the Financial Statements; and (iii) Liabilities
under the executory portion of any contract by which SpineMedica is bound and
which was entered into in the Ordinary Course of Business.

Section 4.2 Representations and Warranties of Acquisition Company and MiMedx.
Acquisition Company and MiMedx hereby represent and warrant to SpineMedica that

 

20



--------------------------------------------------------------------------------

each of the following statements is true, accurate and complete in all material
respects as of the date hereof and as of the Closing Date:

(a) Organization and Standing.

(i) Acquisition Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida, has the
full power and authority to carry on its business in the places and as it is now
being conducted and to own and lease its properties and assets; and

(ii) MiMedx is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida, has the full corporate power
and authority to carry on its business in the places and as it is now being
conducted and to own and lease its properties and assets.

(b) Capitalization of MiMedx. As of the Closing Date, after giving effect to the
filing of the Restated Articles of Incorporation, the entire authorized capital
stock of MiMedx will consist of (i) 60,000,000 shares of MiMedx Common Stock, of
which 14,000,000 shares of such common stock are issued and outstanding, and
(ii) 25,000,000 shares of MiMedx Preferred Stock, of which 11,250,000 shares
have been designated Series A Convertible Preferred Stock and 11,212,800 of
which are issued and outstanding, and of which 6,000,000 shares will be
designated Series B Convertible Preferred Stock and none of which are issued and
outstanding. The outstanding shares have been duly authorized, are validly
issued, fully paid, and nonassessable and are held of record by the MiMedx
Shareholders. Schedule 4.2(b) sets forth a true, correct and complete statement
of the capitalization of MiMedx (including a list of all holders of options and
warrants). Except as set forth in Schedule 4.2(b) hereof, there are no
outstanding or authorized options, warrants, rights, contracts, calls, puts,
rights to subscribe, conversion rights or other agreements or commitments to
which MiMedx is a party or which are binding upon MiMedx’s providing for the
issuance, transfer, disposition or acquisition of any of MiMedx’s capital stock.
Schedule 4.2(b) hereof sets forth the name of each optionee of shares of MiMedx
Common Stock, the number of options held by each such Person, the exercise price
thereof and the aggregate amount due to MiMedx upon exercise. There are no
outstanding or authorized equity appreciation, phantom stock or similar rights
with respect to MiMedx. Except as set forth in Schedule 4.2(b), there are no
voting trusts, proxies or any other agreements or understandings with respect to
the voting of the capital stock of MiMedx, which would not otherwise be
terminated at or before the Closing.

(c) Power and Authority. Acquisition Company and MiMedx each have the full power
and authority to execute and deliver this Agreement and the other documents,
instruments, and agreements to be entered into pursuant hereto by Acquisition
Company and MiMedx, to perform hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby without the necessity of any act,
approval or consent of any other Person or entity whomsoever. The execution,
delivery and performance by Acquisition Company and MiMedx of this Agreement,
and each and every other agreement, document and instrument to be executed,
delivered and performed in connection herewith have been, or by the Closing will
be, approved by all requisite action on the part of Acquisition Company and
MiMedx and constitutes or will, when executed and delivered, constitute the
legal, valid and binding obligation of

 

21



--------------------------------------------------------------------------------

Acquisition Company and MiMedx, enforceable against them in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws form time to time
in effect affecting the enforcement of creditors’ rights generally, and except
as enforcement of remedies may be limited by general equitable principles.

(d) Agreement Related to Other Instruments; Consents. Except as listed in
Schedule 4.2(d) attached hereto, the execution and delivery of this Agreement
and the other documents, instruments and agreements to be entered into pursuant
hereto by does not, and the consummation of the transactions contemplated hereby
and thereby will not, violate or constitute a breach or an occurrence of default
under any provision of: (i) any mortgage, note, loan or lien of MiMedx; (ii) any
contract, lease, sublease or other agreement of MiMedx; or (iii) any consent,
order, judgment or decree to which MiMedx is a party or by which MiMedx is
bound. No consents of lessors or other third parties are required so that the
consummation of the transactions contemplated by this Agreement will not
constitute a default or accelerate any liability under any agreement to which
MiMedx is a party or by which it is bound.

(e) Litigation. There is no suit, action, proceeding or claim pending or, to
Acquisition Company’s or MiMedx’s Knowledge, threatened against or affecting
Acquisition Company, MiMedx or any of their affiliates that would impair the
ability of Acquisition Company or MiMedx to consummate the transactions
contemplated by this Agreement or operate the Business or own the Assets after
the Closing.

(f) Approvals. No filing or registration with, and no consent, approval,
authorization, license, permit, certificate or order of any Governmental Entity
is required by any applicable law or by any applicable judgment, order or decree
or any applicable rule or regulation of any governmental authority, to permit
Acquisition Company or MiMedx to execute, deliver or perform this Agreement or
any instrument or agreement required hereby to be executed by it at the Closing.

(g) Agreement Related to Other Instruments; Consents. The execution and delivery
of this Agreement and the other documents, instruments and agreements to be
entered into pursuant hereto by SpineMedica Acquisition and MiMedx does not, and
the consummation of the transactions contemplated hereby and thereby will not,
violate or constitute a breach or an occurrence of default under any provision
of: (i) any mortgage, note, loan or lien of SpineMedica Acquisition or MiMedx;
(ii) any contract, lease, sublease or other agreement of SpineMedica Acquisition
or MiMedx; or (iii) any consent, order, judgment or decree to which SpineMedica
Acquisition or MiMedx are parties or by which SpineMedica Acquisition or MiMedx
are bound.

ARTICLE V.

TERMINATION

Section 5.1 Termination of Agreement. The Parties hereto may terminate this
Agreement as provided below:

(a) Acquisition Company, MiMedx and SpineMedica may terminate this Agreement by
mutual written consent at any time prior to the Closing;

 

22



--------------------------------------------------------------------------------

(b) Acquisition Company or MiMedx may terminate this Agreement by giving written
notice to SpineMedica at any time prior to the Closing (i) in the event that
SpineMedica has breached any representation, warranty, or covenant contained in
this Agreement in any material respect, Acquisition Company or MiMedx has
notified SpineMedica of the breach, and the breach has continued without cure
for a period of 10 days after the notice of breach; (ii) if the Closing shall
not have occurred on or before July 23, 2007, by reason of the failure of any
condition precedent under Section 3.2 hereof (unless the failure results
primarily from Acquisition Company or MiMedx breaching any representation,
warranty, or covenant contained in this Agreement); or (iii) if there is a
Dissenting Shareholder; and

(c) SpineMedica may terminate this Agreement by giving written notice to
Acquisition Company at any time prior to the Closing (i) in the event that
either Acquisition Company or MiMedx has breached any representation, warranty,
or covenant contained in this Agreement in any material respect, SpineMedica has
notified Acquisition Company of the breach, and the breach has continued without
cure for a period of 10 days after the notice of breach; or (ii) if the Closing
shall not have occurred on or before July 23, 2007, by reason of the failure of
any condition precedent under Section 3.3 hereof (unless the failure results
primarily from SpineMedica breaching any representation, warranty, or covenant
contained in this Agreement).

Section 5.2 Effect of Termination. If any Party hereto terminates this Agreement
pursuant to Section 5.1 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party hereto to any other
Party hereto (except for any liability of any Party then in breach).

ARTICLE VI.

MISCELLANEOUS PROVISIONS

Section 6.1 Nonsurvival of Representations, Warranties, Covenants and
Agreements. None of the representations, warranties, covenants or agreements set
forth in this Agreement or in any certificate or instrument delivered pursuant
hereto shall survive the Effective Time, except for any covenants or other
agreements that expressly contemplate performance after the Effective Time, each
of which shall survive the Effective Time in accordance with their respective
terms.

Section 6.2 Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Florida, and the law of the State of Florida shall govern with respect to any
matter which is predominantly an issue of internal corporate affairs and
governance.

Section 6.3 Notices. All notices and other communications required or permitted
hereunder shall be in writing (including telecopier communication) and mailed
(including, without limitation, by means of overnight or other express courier),
telecopied or delivered to the following addresses (or such other address as any
Party shall have designated from time to time by notice to the other Party):

 

23



--------------------------------------------------------------------------------

If to SpineMedica:

SpineMedica Corp.

811 Livingston Court

Suite B

Marietta, Georgia 30067

Fax: (678) 384-6741

Attention: Rebeccah Brown, Ph.D.

With a copy to:

Ronald J. Doeve, Esq.

912 Killian Hill Road, Suite 202

Lilburn, Georgia 30347

Fax: (770) 925-0086

If to Acquisition Company, MiMedx, or to the Surviving Entity after the Closing
at:

MiMedx, Inc.

1234 Airport Road, Suite 105

Destin, Florida 32541

Fax: (850) 650-2213

Attention: Matthew Miller

With a copy to:

Womble Carlyle Sandridge & Rice, PLLC

1201 W. Peachtree Street

Suite 3500

Atlanta, Georgia 30309

Fax: (404) 888-7490

Attention: G. Donald Johnson, Esq.

All such notices and other communications shall, when mailed by return receipt
requested or certified mail, or by means of any nationally recognized overnight
express company, or telecopied, be effective when received by addressee or upon
confirmation of delivery thereof by telecopier, respectively. Either Party
hereto may change its address specified for notices herein by designating a new
address by notice in accordance with this Section 6.3.

Section 6.4 No Waiver of Remedies, etc. No failure on the part of any Party to
exercise, and no delay of any Party in exercising, any right or remedy available
hereunder or by law shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right or remedy by any Party preclude any other or
further exercise thereof or the exercise of any other right by such Party.
Additionally, all Parties hereto recognize that, because of the nature of the

 

24



--------------------------------------------------------------------------------

subject matter of this Agreement, it would be impractical and extremely
difficult to determine actual damages in the event of a breach of this
Agreement. Accordingly, if SpineMedica, Acquisition Company, or MiMedx commits a
breach, or threatens to commit a breach, of any of the provisions of this
Agreement, any other appropriate Party hereto shall have the right to seek and
receive a temporary restraining order, injunction or other equitable remedy
relating to the prevention or cessation of such breach or threatened breach,
including, without limitation, the right to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being mutually acknowledged and agreed that any such breach or threatened breach
will cause irreparable injury and that monetary damages will not provide an
adequate remedy. However, the remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 6.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed an original of this
Agreement and all of which together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or an electronic image via e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement, and delivery by telecopier or
an electronic image via e-mail of an executed counterpart of any amendment or
waiver of any provision of this Agreement to be executed and delivered hereunder
shall be effective as delivery of a manually executed counterpart thereof.

Section 6.6 Section and Other Headings. The sections and other headings
contained in this Agreement are for reference purposes only and shall not
define, limit or extend the meaning or interpretation of this Agreement.

Section 6.7 Entire Agreement; Incorporation by Reference. All Schedules and
Exhibits attached hereto and all certificates, documents and other instruments
contemplated to be delivered hereunder by the Parties hereto are hereby
expressly made a part of this Agreement as fully as though set forth herein, and
all references to this Agreement herein or in any of such writings shall be
deemed to refer to and include all of such writings. This Agreement contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof.

Section 6.8 Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective heirs, executors, personal
representatives, successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the Parties,
or their respective successors or permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 6.9 Amendment or Modification. This Agreement may not be amended,
supplemented or otherwise modified by the Parties hereto in any manner, except
by a written instrument executed by all of the Parties hereto.

Section 6.10 Waiver. Any of the conditions precedent to the Closing set forth in
Section 3.2 and Section 3.3 of this Agreement may be waived in writing at any
time prior to or at the Closing by the Party entitled to the benefit thereof,
and any failure of any Party to comply

 

25



--------------------------------------------------------------------------------

with any of its obligations hereunder may be waived by the Party entitled to the
benefit thereof. The failure of any Party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision, nor in any way to affect the validity of this Agreement or any
part thereof or the right of any Party thereafter to enforce each and every such
provision, and the single or partial exercise of any right hereunder by any
Party shall not preclude any other or further exercise of such right or any
other right by such Party or the other Party.

Section 6.11 Severability. If any provision of this Agreement shall be
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction, such determination shall not affect the validity or
enforceability of the remaining provisions of this Agreement in such
jurisdiction. If any provision of this Agreement, or the application thereof to
any Person or entity or any circumstance, is found to be invalid or
unenforceable in any jurisdiction, (a) a suitable and equitable provision shall
be substituted therefor in order to carry out, so far as may be valid or
enforceable, the unenforceable provision and (b) the remainder of this Agreement
and the application of such provision to other Persons, entities or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.

Section 6.12 Third Parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give to any Person, other than
the Parties to this Agreement, any rights or remedies under or by reason of this
Agreement.

Section 6.13 Expenses. Each Party shall bears its own costs and expenses in
connection with this Agreement and the transactions contemplated by this
Agreement.

Section 6.14 Assignment. This Agreement may not be assigned by SpineMedica.
Acquisition Company, or MiMedx.

[Signature Page Follows on Next Page]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first set forth above.

 

SPINEMEDICA:

SpineMedica Corp.

By:

 

/s/ R. Lewis Bennett

Name:

 

R. Lewis Bennett

Title:

 

CEO

ACQUISITION COMPANY:

SpineMedica, LLC, a Florida limited liability company

By:

 

MiMedx, Inc., a Florida corporation,

 

its Sole Member

By:

 

/s/ John C. Thomas, Jr.

Name:

 

John C. Thomas, Jr.

Title:

 

CFO & Secretary

MIMEDx:

MiMedx, Inc.

By:

 

/s/ John C. Thomas, Jr.

Name:

 

John C. Thomas, Jr.

Title:

 

CFO & Secretary

 

27